PER CURIAM.
The order denying appellant Bilal M. Chaar’s petition for writ of coram nobis is affirmed. In 1987 Chaar pled nolo contende-re to possession of cocaine and drug paraphernalia, and successfully completed a period of probation. Under threat of deportation proceeding's, Chaar departed from the United States and has been denied reentry. He petitioned for coram nobis, seeking to vacate his plea on the ground that he did not know the plea would render him ineligible for reentry. We affirm the trial court’s denial of relief on authority of State v. Ginebra, 511 So.2d 960 (Fla.1987)1; see also State v. Fox, 659 So.2d 1324 (Fla. 3d DCA 1995), review denied, 668 So.2d 602 (Fla.1996).
Affirmed.

. The rule governing pleas was changed effective January 1, 1989, to require a warning regarding possible deportation consequences. See In re Amendments to Florida Rules of Criminal Procedure, 536 So.2d 992, 994 (Fla.1988); Fla.R.Crim. P. 3.172(c)(8).